This is a petition for a writ of habeas corpus for the release of J.L. Maddox from the custody of Ewing C. London, sheriff of Carter county, in the county jail of said county, under commitment issued by the district court on a judgment of conviction of the crime of adultery and sentenced to six months' confinement in the county jail and to pay a fine of $100, and alleging that petitioner has served the jail sentence and has served more than six months of the fine and costs, that petitioner is a poor person and for this reason has been unable to pay such fine and costs, and praying that the writ issue and he be discharged from such imprisonment, and that on the 2nd day of December, 1926, W.F. Freeman, district judge, refused to grant the writ.
To this petition the Attorney General filed a general demurrer on the ground that the allegations of the petition were not sufficient to show that the petitioner was entitled to have the writ of habeas corpus issued.
It is the well-settled general rule that, where the facts alleged in the petition for a writ of habeas corpus, if established, would not warrant a discharge of the petitioner, the writ will be denied.
It appearing that the petition is insufficient to show that petitioner is entitled to have the writ issued, or a rule entered to show cause why the writ should not issue, the demurrer thereto is sustained, and the writ denied. *Page 107